United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50597
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NOE MACIAS-ORTIZ, also known as
Noe Macias-Garcia, also known as
Gerardo Macias-Ortiz,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 5:04-CR-318-ALL-DB
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Noe Macias-Ortiz

concedes that the arguments raised are foreclosed by circuit

precedent but seeks to preserve them for further review.       The

Government has moved for summary affirmance in lieu of filing an

appellee’s brief.   The motion is GRANTED, and the judgment of the

district court is AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.